Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/2/2022.

Specification
3.	The disclosure is objected to because of the following informalities: 
In ¶ [0139], line 3, “battery is not to be compensated (S25)” should be --battery is not to be compensated (S35)-- to be consistent with FIG. 9. 
Appropriate correction is required.

4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is objected to because it exceeds 150 words in length.

Claim Objections
5.	Claim 2 is objected to because of the following informalities:  
In claim 2, line 4, “the use start time” should be --a use start time-- to avoid the issue of lack of antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-5 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “compute a predicted range of the first performance value at the determination time on the basis of the criteria value, the usage method data, and a time elapsed from the criteria time to the determination time; and determine that the storage battery is not to be compensated if the target value is within the predicted range and that the storage battery is to be compensated if the target value is outside the predicted range”. the computing step is directed to mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. The determination step is directed to mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions to: acquire a criteria value that is a first performance value of a storage battery at a criteria time; acquire a target value that is the first performance value of the storage battery at a determination time; acquire usage method data indicating a usage method of the storage battery from the criteria time to the determination time.” However, to acquire data is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. The memory and at least on processor are merely generic computer components for performing a generic computer function of processing data. The claim amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “acquire” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Consequently, the claim is directed to a judicial exception without significantly more.

Dependent claims 2-5, and 12 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Notes
7.	Claim 1 distinguishes over the closest prior art of record as discussed below.

	Regarding claim 1,	the closest prior art of record fails to teach the features: “compute a predicted range of the first performance value at the determination time on the basis of the criteria value, the usage method data, and a time elapsed from the criteria time to the determination time; and determine that the storage battery is not to be compensated if the target value is within the predicted range and that the storage battery is to be compensated if the target value is outside the predicted range.”
	Bloom et al. (“An accelerated calendar and cycle life study of Li-ion cells” Journal of Power Sources 101 (2001) 238-247) teaches a method of calculating a calendar life of a lithium-ion battery, involving an equation for predicting battery power (Q) based on temperature and elapse time.
	Wang et al. (“Cycle-life model for graphite-LiFePO4 cells” Journal of Power Sources 196 (2011) 3942–3948) teaches a battery cycle-life model based on time, C-rate, and temperature.
	YONEMOTO et al. (US 20180358663 A1) teaches a battery management device, involving calculating a divergence amount between a life target value and a life prediction value according to use history of the storage battery in an arbitrary period.
	UCHINO (WO 2017098686 A1) teaches a method for detecting rapid deterioration of a battery, involving a capacity variation amount calculating unit which accepts as inputs a full charge capacity or a capacity retention ratio of a secondary battery, and an elapsed time, and calculates an amount of variation in the full charge capacity or the capacity retention ratio; and a rapid deterioration assessing unit which assesses deterioration on the basis of a threshold assessment of the amount of variation calculated by the capacity variation amount calculating unit.
	Miwa et al. (US 20150046109 A1) teaches a method for indicating a replacement timing of a battery module, involving using capacity-voltage profile data of the battery module according to manufacturing state and degradation state, capacity-voltage profile data at the time of shipping of the battery module, and most recent capacity-voltage profile data of the battery module to estimate a degradation degree of the battery module of the battery system; estimating a future use pattern based on past charge/discharge results data of the battery module; computing a remaining operating life based on the degradation degree, the use pattern of the battery module, and characteristics degradation data; and indicating the replacement timing of the battery module is based on the remaining operating computed for the life battery module.
	Tomura et al. (US 20110161025 A1) teaches a battery state estimating unit, involving a parameter estimating unit estimating a capacity deterioration parameter such that a rate of change in difference (estimation error) between a summed value of an actual current and a summed value of an estimated current with respect to the charging rate is minimized.
	The above references, singly or in combination, fail to teach or suggest the above indicated features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857